Exhibit 10.5

 

iPARTY CORP.
INCENTIVE STOCK OPTION AGREEMENT

 

THIS AGREEMENT, made as of the [  ] day of [  ], 200X (the “Grant Date”),
between iParty Corp., a Delaware corporation (“iParty”), and [Grantee’s name]
(the “Grantee”).

 

WHEREAS, iParty has adopted the iParty Corp. Amended and Restated 1998 Stock
Incentive and Nonqualified Stock Option Plan (the “Plan”) in order to provide
additional incentives to certain employees, officers, directors, consultants and
advisors of iParty and its subsidiaries (collectively, the “Corporation,”) and

 

WHEREAS, the Board of Directors (the “Board”) of iParty has determined to grant
an Incentive Stock Option to the Grantee as provided herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.             GRANT OF OPTION.


 

1.4           iParty hereby grants to the Grantee the right and option (the
“Option”) to purchase all or any part of an aggregate of [insert #] whole shares
of Common Stock (as defined in the Plan) subject to, and in accordance with, the
terms and conditions set forth in this Agreement.

 

1.5           This Agreement shall be construed in accordance and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

 

1.6           The Option is intended to qualify as an Incentive Stock Option
within the meaning of Section 422 of the Code and shall be so construed;
provided, however, that nothing in this Agreement shall be interpreted as a
representation, guarantee or undertaking on the part of the Company that the
Option is or will be determined to be an Incentive Stock Option within the
meaning of Section 422 of the Code. As noted in the Plan, to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the shares of
Common Stock with respect to which this Option plus all other Incentive Stock
Options the Grantee holds are exercisable for the first time by the Grantee
during any calendar year (under all plans of Parent and its Subsidiaries)
exceeds one hundred thousand dollars ($100,000), all or a portion of this Option
or any other Incentive Stock Options held by the Grantee that exceed such limit
(according to the order in which they were granted) shall be treated as
Nonqualified Stock Options. In addition, the Option, to the extent it has not
been exercised, shall no longer be treated as an Incentive Stock Option three
(3) months after employment with Parent or any Subsidiary ceases due to
retirement or a termination of employment, or one (1) year after employment
terminates due to Disability (as defined in the Plan).

 


2.             OPTION PRICE.


 

The price at which the Grantee shall be entitled to purchase shares upon the
exercise of the Option shall be $X.XX per share.

 


3.             DURATION OF OPTION.


 

The Option shall be exercisable to the extent and in the manner provided herein
until the tenth anniversary of the Grant Date (the “Expiration Date”); provided,
however, that the Option may be earlier terminated as provided in Section 6
hereof.

 

--------------------------------------------------------------------------------


 


4.             EXERCISABILITY OF OPTION.


 

Unless otherwise provided in this Agreement or the Plan, the Option shall
entitle the Grantee to purchase, in whole at any time or in part from time to
time:  twenty-five percent (25%) of the total number of shares covered by the
Option after the expiration of one (1) year from the Grant Date, and an
additional 2 and 8/100 percent (2.08%) of the total number of shares covered by
the Option after the monthly anniversary of the Grant Date for each of the
thirty-six (36) months after the first anniversary. Each such right of purchase
shall be cumulative and shall continue, unless sooner exercised or terminated as
herein provided, during the remaining period of the Exercise Term. Any
fractional number of shares resulting from the application of the foregoing
percentages shall be rounded down to the nearest whole number of shares. Subject
to the limitations contained herein and Section 7 hereof, the Option shall vest
as set forth herein, provided that vesting shall cease upon the termination of
Grantee’s employment with the Corporation.

 


5.             MANNER OF EXERCISE AND PAYMENT.


 

5.5           Subject to the terms and conditions of this Agreement and the
Plan, the Option may be exercised by delivery of notice of exercise to iParty
(in the form required by iParty), specifying the number of shares of Common
Stock to be purchased and delivering the option price pursuant to Section 5.2
hereof.

 

5.6           The option price may be paid (i) with cash, certified check or
bank check, and (ii) if established by iParty, through a “same day sale”
commitment from Grantee and a broker-dealer selected by iParty that is a member
of the National Association of Securities Dealers (an “NASD Dealer”) whereby the
Grantee irrevocably elects to exercise the Option and to sell a portion of the
shares so purchased having a “fair market value” equal to the total Option
exercise price and whereby the NASD Dealer irrevocably commits upon receipt of
such shares to forward the total option exercise price directly to iParty. In
the discretion of the Board, the exercise price of the option may also be paid
by one or more of the following methods:  (i) surrender of shares of Common
Stock (having a Fair Market Value equal to the Option exercise price) held by
the Grantee for at least six (6) months prior to exercise (or such longer or
shorter period as may be required to avoid a charge to earnings for financial
accounting purposes) or the attestation of ownership of such shares, in either
case, if so permitted by iParty, (ii) through additional methods prescribed by
the Board, including, without limitation, loans, installment payments and/or
guarantees, all under such terms and conditions as deemed appropriate by the
Board in its discretion, or (iii) by any combination of any of the foregoing
methods, and, in all instances, to the extent permitted by applicable law.
The Grantee’s subsequent transfer or disposition of any shares of Common Stock
acquired upon exercise of the Option shall be subject to any Federal and state
laws then applicable, specifically securities law, and the terms and conditions
of this Plan.

 

5.7           Upon receipt of notice of exercise and full payment for the shares
in respect of which the Option is being exercised, iParty shall, subject to any
applicable law, take such action as may be necessary to effect the transfer to
the Grantee of the number of shares as to which such exercise was effective.

 

5.8           Effective upon the exercise of the Option in whole or in part and
the receipt by iParty of the option price for the shares being purchased, the
Grantee shall be the holder of record of such shares and shall have all of the
rights of a shareholder with respect thereto (including the right to vote such
shares at any meeting at which the holders of the Common Stock may vote, the
right to receive all dividends declared and paid upon such shares and the right
to exercise any rights or warrants issued in respect of any such shares). iParty
shall, upon receipt of the option price, issue in the name of the Grantee a
certificate representing the shares purchased from time to time.

 


6.             TERMINATION OF EMPLOYMENT.


 

6.1           Termination of Unvested Portion of Option. If the employment by
the Corporation of the Grantee is terminated for any reason, any unvested
portion of the Option shall immediately expire.

 

--------------------------------------------------------------------------------


 

6.2           Termination of Employment other than due to Death or Disability.
If the Grantee’s employment is terminated other than:  (a) by the Corporation
for Cause, (b) by reason of a Voluntary Termination, (c) due to Grantee’s death
or (d) due to Grantee’s Disability of the Plan), the Option may be exercised, to
the extent vested on the date of such termination until the earlier of:  three
months from the date of termination or the Expiration Date.

 

6.3           Termination of Employment due to Death or Disability of Grantee.
If the Grantee dies while employed by the Corporation, the Option may be
exercised, to the extent vested on the date of such termination of employment
until the earlier of:  one year from the date of termination or the Expiration
Date.

 


7.             ACCELERATION OF OPTION VESTING.


 

Notwithstanding anything contained in this Agreement to the contrary, in the
event of the occurrence of a Change in Control, the Option shall automatically
be vested and immediately exercisable in full. Further, the Board reserves the
right, in its sole discretion, to waive any condition to the vesting of the
Option and accelerate the date on which any installment of the Option shall vest
for any other reason in the discretion of the Board.

 


8.             NONTRANSFERABILITY.


 

The Option shall not be transferable other than by will or by the laws of
descent and distribution or pursuant to a domestic relations order (within the
meaning of Rule 16a-12 promulgated under the ‘34 Act). The Option shall be
exercisable only by the Grantee or the Grantee’s guardian or legal
representative during the lifetime of the Grantee.

 


9.             NO RIGHT TO CONTINUED EMPLOYMENT.


 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Corporation, nor shall this Agreement or the Plan interfere in any way with
the right of the Corporation to terminate the Grantee’s employment at any time.

 


10.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.


 

If the Common Stock is hereafter changed by reason of reorganization, merger,
consolidation, recapitalization, reclassification, stock split-up, combination,
or exchange of shares or the like, or dividends payable in shares of the Common
Stock, an appropriate adjustment shall be made by the Board in the number of
shares and price per share subject to the Option. The Board’s adjustment shall
be made in accordance with the provisions of Section 13 of the Plan and shall be
effective and final, binding and conclusive for all purposes of the Plan and
this Agreement.

 


11.           EFFECT OF A MERGER, CONSOLIDATION OR LIQUIDATION.


 

Subject to Section 7 hereof, upon the effective date of (i) a merger,
consolidation or reorganization of iParty with another corporation, or (ii) a
sale or exchange of all or substantially all the assets of iParty, the Grantee,
shall, after the occurrence of such a corporate event, be entitled to receive
upon the exercise of the Option the same number and kind of shares of stock or
the same amount of property, cash, or securities as the Grantee would have been
entitled to receive upon the happening of any such corporate event as if the
Grantee had exercised the option and had been, immediately prior to the event,
the holder of the number of shares covered by the Option.

 

--------------------------------------------------------------------------------


 


12.           WITHHOLDING TAXES.


 

12.1         Form of Payment of Taxes. Upon the occurrence of a Taxable Event
(as defined herein), the Grantee shall pay an amount equal to the applicable
Withholding Taxes prior to Grantee’s receipt of any Shares or the payment of any
cash due the Grantee as the result of the exercise of any portion of the Option.
The Corporation shall have the right to deduct from any payment of cash to the
Grantee an amount equal to the Withholding Taxes (as defined in the Plan) in
satisfaction of the obligation to pay Withholding Taxes. In satisfaction of the
obligation to pay Withholding Taxes to the Corporation, Grantee may make a
written election, which may be accepted or rejected in the sole discretion of
the Board, to have withheld a portion of the shares then issuable to Grantee for
payment of Withholding Taxes, but not in excess of Grantee’s required statutory
withholding obligation.

 

12.2         New Withholding Obligations on Incentive Stock Options. If (i) the
purchase of shares of Common Stock pursuant to the exercise of the Option or
(ii) the Grantee’s disposition (within the meaning of Section 424(c) of the Code
and the regulations promulgated thereunder) of any such shares within the
two-year period commencing on the day after the date of the grant or within the
one-year period commencing on the day after the date of transfer of such shares
to the Grantee pursuant to such exercise, becomes a Taxable Event that requires
the Corporation to collect Withholding Taxes, the Grantee shall cooperate with
the Corporation in the procedures it may establish to track any such
dispositions and to make appropriate arrangements with the Corporation for any
taxes which the Corporation is obligated to collect.

 


13.           GRANTEE BOUND BY THE PLAN.


 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 


14.           MODIFICATION OF AGREEMENT.


 

This Agreement may be modified, amended, or terminated by iParty, and any terms
or conditions may be waived; provided, however, that no amendment, modification
or termination of this Agreement may, without the consent of the Grantee,
adversely affect the rights conferred by this Agreement.

 


15.           SEVERABILITY.


 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 


16.           GOVERNING LAW.


 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 


17.           SUCCESSORS IN INTEREST.


 

This Agreement shall inure to the benefit of and be binding upon any successor
to iParty. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to iParty under this Agreement shall be final, binding and conclusive upon the
Grantee’s heirs, executors, administrators and successors.

 

--------------------------------------------------------------------------------


 


18.           RESOLUTION OF DISPUTES.


 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Board. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and Corporation for all purposes.

 

SIGNATURE PAGE FOLLOWS –

 

 

 

 

iPARTY CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Patrick Farrell

 

 

 

 

 

President & CFO

 

 

 

 

 

 

Acknowledged and Accepted by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Grantee’s Name]

 

 

 

 

 

--------------------------------------------------------------------------------